Citation Nr: 0422875	
Decision Date: 08/19/04    Archive Date: 08/24/04

DOCKET NO.  01-07 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
status post fracture, right fifth metacarpal, currently 
evaluated as 0 percent disabling.

2.  Entitlement to an increased rating for service-connected 
status post fracture, left fifth metacarpal, currently 
evaluated as 0 percent disabling.

3.  Entitlement to an increased rating for service-connected 
tinea versicolor, currently evaluated as 0 percent disabling.


REPRESENTATION

Appellant represented by:	Barbara S. Girard, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his sister

ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 


INTRODUCTION

The veteran served on active duty from July 1963 to June 1966 
and from September 1966 to January 1968.  

This appeal arises from an April 2000 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the veteran's claims for 
increased (compensable) ratings for his service-connected 
status post fracture, left fifth metacarpal, status post 
fracture, right fifth metacarpal and tinea versicolor.  A 
hearing was held on June 4, 2002, at the Central Office in 
Washington, D.C., before C.W. Symanski, who is the member of 
the Board rendering the determination in this appeal and was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b).  The Board denied the claims in a 
decision dated September 2002.

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (CAVC).  In 
October 2003, the CAVC granted the parties' Joint Motion for 
Remand; vacated the Board's September 2002 decision; and 
remanded the veteran's appeal to the Board.

In letters received in October 1999, April 2001 and April 
2004, the veteran raised the issues of entitlement to service 
connection for disorders of the knees, hands, heart and eyes, 
an acquired psychiatric disorder including post-traumatic 
stress disorder, tuberculosis and diabetes mellitus, type II 
with residuals thereof.  These issues have not been 
adjudicated by the agency of original jurisdiction, and are 
referred to the RO for appropriate action. 



REMAND

Pursuant to the terms of the Secretary's Joint Motion for 
Remand, the Board remands this case to the RO for the 
issuance of a VCAA letter which conforms to the requirements 
of 38 U.S.C.A. § 5103 (West 2002).  This notice shall 
specifically inform the veteran that he has a right to submit 
any and all evidence and/or information in his possession 
which he deems pertinent to his claims on appeal.  See 
38 C.F.R. § 3.159(b) (2003).  See also Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  The Board further notes that this 
letter should advise the veteran of VA's revisions to the 
criteria for evaluating diseases of the skin which became 
effective August 30, 2002.  See 67 Fed. Reg. 49590-49599 
(July 31, 2002).  On remand, the RO should readjudicate the 
claim for an increased rating for tinea versicolor by 
applying the old and new criteria effective on the date of 
revision.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); 38 U.S.C. § 
5110(g) (West 2002).

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should send the veteran a VCAA 
letter which complies with notification 
requirements of 38 U.S.C.A. § 5103 (West 2002) 
and 38 C.F.R. § 3.159(b) (2003).  In addition, 
this letter should specifically advise the 
veteran of (1) his right to submit any and all 
evidence and/or information in his possession 
which he deems pertinent to his claims on 
appeal and (2) VA's revisions to the criteria 
for evaluating diseases of the skin which 
became effective August 30, 2002.  The RO 
should also request the veteran to identify 
all private records of treatment for his 
claimed disabilities which are not currently 
associated with the claims folder.



2.  The RO should obtain the veteran's VA 
clinic records since June 2000.

3.  The RO should obtain all legal and medical 
documents associated with the veteran's 
application for disability benefits with the 
Social Security Administration in the year 
2000.

4.  The RO must review the claims file and 
ensure that all notification and development 
action required by 38 U.S.C.A. §§ 5103 and 
5103A, as well as 38 C.F.R. § 3.159, are fully 
complied with and satisfied.

5.  Thereafter, the RO should conduct a de 
novo review of the claims on appeal.  In so 
doing, the RO should readjudicate the claim 
for an increased rating for tinea versicolor 
by applying the old and new criteria effective 
on the date of revision.  If any benefit 
sought on appeal remains denied, the veteran 
and his representative should be provided a 
supplemental statement of the case (SSOC), and 
an appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




